              Case 2:20-cv-05457-NIQA Document 5 Filed 11/25/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AASIM NASH                                       :
     Plaintiff                                   :
                                                 :
         v.                                      :       CIVIL ACTION NO. 20-CV-5457
                                                 :
PHILA COMMON PLEAS COURT,                        :
et al.,                                          :
        Defendants                               :

                                      MEMORANDUM

QUIÑONES ALEJANDRO, J.                                                      NOVEMBER 25, 2020


         Plaintiff Aasim Nash filed this civil action against two state courts and a motion for leave

to proceed in forma pauperis. For the reasons set forth below, Nash is granted leave to proceed in

forma pauperis and his complaint is dismissed.


I.       FACTUAL ALLEGATIONS

         Nash filed this Complaint against the “Phila Comm Pleas Court Mental Health Court” and

the “Montgomery County Common Pleas Court Mental Health Court.” (ECF No. 2 at 2.) Though

his allegations are sparse, Nash indicates that the events giving rise to his claims took place “in

jail or hospital” during the time frame of 1996 through 2004, though he also suggests that some

events are “still going on now.” (Id. at 3.) He alleges that the Defendant courts “violated

constitution Amendment 1 thru [sic] 14” by “lock[ing] [him] up and pour[ing] pills down [his]

throat.” (Id.) He also states that he was “pepper sprayed twice.” (Id. at 4.)

         A review of public dockets reflects that Nash was convicted of various offenses in the

Montgomery County Court of Common Pleas and in the Philadelphia County Court of Common

Pleas.        See Commonwealth v. Nash, CP-46-CR-0003281-2008 (C.P. Montgomery);

                                                     1
          Case 2:20-cv-05457-NIQA Document 5 Filed 11/25/20 Page 2 of 3




Commonwealth v. Nash, CP-51-CR-0206441-1998; CP-51-CR-0703151-1998; CP-51-CR-

0206701-1997; CP-51-CR-0312211-1997 (C.P. Phila.). Nash seeks “discharge” and two million

dollars in damages. (Id. at 4.)


II.     STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 1915(a)(1), a court may authorize the commencement of any action

without prepayment of fees is the person establishes an inability to pay such fee. Here, Nash has

shown that he is not capable of prepaying the fees to commence this action. As such, this Court

will grant Nash leave to proceed in forma pauperis. Section 1915(e)(2)(B)(i) further provides, in

part, that the court is required to dismiss a complaint if, among other things, it is frivolous or fails

to state a claim. A complaint is frivolous if it “lacks an arguable basis either in law or in fact,”

Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if “based on an indisputably

meritless legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). As Nash is

proceeding pro se, this Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).


III.    DISCUSSION

        Nash appears to be raising constitutional claims based on apparent violations of his rights

in connection with state criminal proceedings, therefore, his claims are best construed as claims

under 42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a

right secured by the Constitution and/or laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). However, Defendants are state courts and are entitled to Eleventh Amendment

immunity from suit and are not considered “persons” for purposes of § 1983. See Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 65-66 (1989) (states are entitled to Eleventh Amendment

                                                   2
           Case 2:20-cv-05457-NIQA Document 5 Filed 11/25/20 Page 3 of 3




immunity from claims under 42 U.S.C. § 1983 and are not “persons” for purposes of that

provision); Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 241 (3d Cir. 2005) (state courts in

Pennsylvania share in the Commonwealth’s Eleventh Amendment immunity); see also 42 Pa.

Cons. Stat. § 8521(b) (“Nothing contained in this subchapter shall be construed to waive the

immunity of the Commonwealth from suit in Federal courts guaranteed by the Eleventh

Amendment to the Constitution of the United States.”). Accordingly, there is no legal basis for

Nash’s claims against the Defendant courts. 1


IV.     CONCLUSION

        For the foregoing reasons, this Court grants Nash leave to proceed in forma pauperis.

Nash’s complaint is dismissed in its entirety, with prejudice, for failure to state a claim. Nash will

not be given leave to amend because any such amendment would be futile. An appropriate Order

follows.



NITZA I. QUIÑONES ALEJANDRO
Judge, United States District Court




1
         Additionally, Nash may not challenge the constitutionality of his convictions in a § 1983 action
because “when a state prisoner is challenging the very fact or duration of his physical imprisonment, and
the relief he seeks is a determination that he is entitled to immediate release or a speedier release from that
imprisonment, his sole federal remedy is a writ of habeas corpus.” See Preiser v. Rodriguez, 411 U.S. 475,
500 (1973). Furthermore, “to recover damages for allegedly unconstitutional conviction or imprisonment,
or for other harm caused by actions whose unlawfulness would render a conviction or sentence invalid, a §
1983 plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged by
executive order, declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus[.]” Heck v. Humphrey, 512 U.S. 477, 486-
87 (1994) (footnote and citation omitted). Accordingly, any claims for damages based on the alleged
unconstitutionality of Nash’s intact convictions or related imprisonment are also not cognizable.

                                                      3
